Citation Nr: 0942755	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1958 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO).

Procedural history

The Veteran's claim of entitlement to service connection for 
residuals of a right ankle injury was received by the RO in 
February 2005 and denied in the July 2005 rating decision.  
The Veteran disagreed with that decision and initiated this 
appeal by filing a timely substantive appeal [VA Form 9] in 
January 2006.

In his January 2006 VA Form 9, the Veteran requested a 
videoconference hearing before a Veterans Law Judge (VLJ).  
The Veteran was scheduled to appear for hearing before a VLJ 
in February 2006.  However, the Veteran failed to report for 
the hearing.  The Veteran has provided no explanation for his 
failure to report, and he has not since requested that the 
hearing be rescheduled.  His hearing request, therefore, is 
deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d); 
20.704(d) (2009).


FINDING OF FACT

The weight of the competent and probative evidence of record 
is against a finding that the Veteran's residuals of a right 
ankle injury were caused or aggravated by his military 
service or any incident thereof.  


(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

Residuals of a right ankle injury were not incurred in or 
aggravated by military service and may not be so presumed.  
38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his residuals of a 
right ankle injury are related to his active military 
service.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 21, 2005, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The March 2005 letter further emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original letters]

The Board notes that the March 2005 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in July 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  However, because the Veteran's claim is now being denied 
by the Board, elements (4) and (5) are moot.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claims.  The evidence of record includes 
the Veteran's service treatment records, private treatment 
records and statements by the Veteran.

The Veteran was not afforded a VA examination to address his 
residuals of a right ankle injury.  The Board notes that the 
Veteran and his representative have requested that the 
Veteran be scheduled for a VA examination in conjunction with 
his present claim.  See the Veteran's May 2005 statement and 
the November 2009 Informal Hearing Presentation from the 
Veteran's representative. The Board is aware of the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease, manifested 
in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

However, a medical examination as to the Veteran's residuals 
of a right ankle injury claim is unnecessary in this case, 
because there is no objective and competent evidence of an 
"in-service event, injury or disease," manifested in 
accordance with presumptive service connection regulations, 
occurred which would support incurrence or aggravation.  
Under such circumstances, an examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of an in-service right 
ankle injury.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2009).  He has retained the services 
of a representative, as noted in the Introduction, he was 
given the opportunity to present testimony at a 
videoconference hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

(CONTINUED ON NEXT PAGE)

Pertinent law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis 
(degenerative joint disease), when such are manifested to a 
compensable degree within the initial post-service year.  
See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a) (2009).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claim.  See 38 
C.F.R. § 3.303(b) (2009).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  

Presumption of soundness and aggravation

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Analysis

Initial matter - presumption of soundness

The Veteran asserts that his right ankle condition pre-
existed his September 1958 enlistment in military service.  
The Veteran further claims that his right ankle condition was 
aggravated by an injury sustained during his active military 
service.  See, e.g., the November 2009 Informal Hearing 
Presentation from the Veteran's representative.

A review of the record shows that the Veteran entered active 
military service in September 1958.  His September 1958 
enlistment examination did not document any abnormalities 
pertaining to his lower extremities, to include both ankles.  
The Board recognizes the assertions of the Veteran and 
representative that the Veteran's September 1958 enlistment 
examination report reflects that the Veteran initially 
indicated that he previously had "foot trouble", but later 
changed his response, indicating that he had not previously 
had "foot trouble" in "an attempt to enhance the 
appearance of his readiness for active duty."  See the 
November 2009 Informal Hearing Presentation from the 
Veteran's representative.  While it appears that the Veteran 
did indicate that he had previous "foot trouble" on his 
September 1958 enlistment examination report, this mark 
indicating this was crossed out, leaving only a mark 
indicating that he had not had previous "foot trouble".  
See the Veteran' September 1958 enlistment examination 
report.  The Board additionally notes that the Veteran denied 
any previous "lameness" and "bone, joint, or other 
deformity" on his September 1958 enlistment examination.  

The Board further notes that a January 2005 private treatment 
record from J.L.P., M.D. reflects the Veteran's report that 
he "had an ankle injury as a child and then re-injured it 
more severely when he was in the military."  See a January 
2005 private treatment record from J.L.P., M.D.  It is now 
well established that information from a Veteran which is 
merely transcribed by a medical professional still amounts 
only to a statement from the Veteran.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that an opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) [evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any medical comment by that examiner, does not constitute 
competent medical evidence].  Moreover, the Veteran's self- 
report of a previous right ankle injury is insufficient 
evidence to overcome the presumption of soundness.  See 38 
C.F.R. 3.304(b) (2009); see also Gahman v. West, 13 Vet. App. 
148, 150 (1999) [recorded history provided by a lay witness 
does not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is 
recorded by medical examiners]; Paulson v. Brown, 7 Vet. App. 
466, 470 (1995) [a layperson's account of what a physician 
may or may not have diagnosed is insufficient to support a 
conclusion that a disability preexisted service]; Crowe v. 
Brown, 7 Vet. App. 238 (1995) [supporting medical evidence is 
needed to establish the presence of a preexisting condition].

In short, there is no "clear and unmistakable evidence" that 
the Veteran's right ankle condition existed prior to service.  
See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner, 
supra.  The presumption of soundness upon enlistment has 
therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 
2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991); 38 C.F.R. § 3.304(b) (2009).

Accordingly, the Board will apply the statutory presumption 
of soundness on enlistment.

Discussion

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  The Board will 
address each element in turn.

The Veteran is currently diagnosed with varus degenerative 
joint disease of the right ankle.  See e.g., a February 2005 
private treatment record from J.H.P., M..  Hickson element 
(1) is satisfied. 

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address disease and 
injury.

Concerning disease, the Veteran's service treatment records 
are devoid any mention of degenerative joint disease of the 
right ankle.  The Board additionally notes that the Veteran 
does not assert that his current right ankle condition is the 
result of any in-service disease.  With respect to the one 
year presumptive period found in 38 C.F.R. § 3.309(a), the 
Board notes that the Veteran has asserted that he sought 
medical treatment from various doctors for his right ankle 
injury upon discharge from active service in June 1961.  See 
the Veteran's February 2005 statement in support of his 
claim.  However, the claims folder is void of any evidence 
that the Veteran received medical treatment for his right 
ankle condition within the one year presumptive period found 
in 38 C.F.R. § 3.309(a).  Accordingly, in-service disease is 
not demonstrated.

Concerning in-service injury, the Veteran contends that he 
injured his right ankle when he "stepped on something that 
caused [his] right ankle to turn over severely to the 
outside" while guarding the perimeter near Grafenwoehr, 
Germany in October 1960.  See the Veteran's February 2005 
statement in support of his claim.  The Veteran further 
claims that he received treatment from a field medic who sent 
him to headquarters in Babenhausen, Germany where a doctor 
wrapped his ankle (maybe put it in a cast) and gave him 
crutches to use for a couple of weeks.  The Veteran contends 
that he was then released back to active duty.  Id.  However, 
there is no record of this treatment in the Veteran's service 
treatment records.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

In particular, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  Recently, in Barr v. Nicholson, 21 
Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
[Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person].  

In essence, the Veteran's case rests on his own statements 
that he sustained a right ankle injury in service.  The Board 
has considered those statements.  In this regard the Board 
notes that while the Veteran is certainly competent to report 
as to his in-service experiences and symptoms (i.e. that he 
stepped on something that caused his ankle to "turn over to 
the outside" and subsequently experienced right ankle pain), 
competent medical evidence is required for medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1); see 
also Barr, supra, and Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Additionally, the Board finds it significant that the 
Veteran's May 1961 separation examination is devoid any 
mention of an in-service right ankle injury.  Specifically, 
the Veteran's May 1961 separation examination report reflects 
that he expressly denied "foot trouble", "lameness" and 
"bone joint or other deformity" at separation, and the 
clinical evaluations of the Veteran's feet and lower 
extremities were normal.  See the Veteran's May 1961 
separation examination.  As will be discussed in greater 
detail below, the first evidence of medical treatment 
concerning the Veteran's right ankle condition is from 
November 1997; more that 36 years after the claimed in-
service injury.  Accordingly, the Veteran's statements are 
outweighed by the lack of objective evidence of right ankle 
problems for 36 years after service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the Veteran].

Hickson element (2) is therefore not met, and the claims fail 
on this basis alone.  

For the sake of completeness, the Board will also briefly 
address Hickson element (3), medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].  

Concerning crucial Hickson element (3), medical nexus, there 
is no competent evidence of record that establishes a causal 
relationship between the Veteran's currently diagnosed right 
ankle condition and his military service.  No such 
relationship is alluded anywhere in the Veteran's private 
treatment records.  The Board notes that several of the 
Veteran's private treatment records note a right ankle injury 
in service.  See e.g., the January 2005 private treatment 
record from J.L.P., M.D.  However, as above pertaining to the 
Veteran's alleged pre-existing right ankle injury, it is well 
established that information from a Veteran which is merely 
transcribed by a medical professional still amounts only to a 
statement from the Veteran.  See Moreau, Swann and LeShore, 
all supra.

The Board adds that the Veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

As noted above, the Veteran appears to contend that his right 
ankle condition began in service and continued thereafter.  
See the Veteran's February 2005 statement.  The Board is 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  

Significantly, there is no evidence of complaints of or 
treatment for pain or tenderness in the Veteran's right ankle 
until November 1997.  See a November 1997 private treatment 
record from S.L.G., M.D.  The Board observes that the Veteran 
asserts that he received treatment from W.J.A., M.D. between 
January 1975 and January 1976 and from the Brooks Clinic 
between January 1987 and January 1988.  However, VA attempted 
to obtain those records on two occasions and received 
negative replies, stating that no records of such treatment 
exist.  See negative responses from W.J.A., M.D. and the 
Brooks Clinic dated April 2005 and May 2005, respectively.  

The Board finds it to be particularly significant that there 
is no competent medical evidence of a right ankle condition 
for 36 years after service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the Veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  

The Board has considered the Veteran's statements that his 
current residuals of a right ankle injury are related to his 
alleged in-service ankle injury.  However, as above, the 
Veteran is not competent to determine that such physical 
manifestations were the result of an in-service injury.  See 
Espiritu, supra.  To the extent that the Veteran believes 
that his right ankle condition is related to his service, in 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."  

In short, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for a right ankle 
condition for more than 36 years after his separation from 
service.  See Maxson, supra; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found 
that Veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition].

For those reasons, the Board finds that the Veteran's claim 
also fails for lack of evidence of Hickson element (3), 
medical nexus opinion.

In conclusion, for the reasons set out above, the Board has 
determined that the evidence of record does not indicate that 
the Veteran's right ankle condition was incurred in or caused 
by service.  A preponderance of the evidence is against the 
claim.  The claim is therefore denied.


ORDER

Entitlement to service connection for residuals of a right 
ankle injury is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


